Citation Nr: 1716687	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1961 to January 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2016 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran's bilateral hearing loss or tinnitus is related to in-service loud noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates current diagnoses of hearing loss and tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a hearing loss disability or tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss or tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran states that his current hearing loss and tinnitus were caused by noise exposure during active service.  Specifically, he states that he was exposed to the noise of aircraft during active service as an aircraft pneudraulics repairman.

In this case, exposure to loud noise during active service is demonstrated by the evidence.  The question before the Board is whether the current hearing loss and tinnitus are related to the in-service noise exposure.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Reviewing the evidence of record, the Veteran's service treatment records include a January 1961 service enlistment examination report which indicates that he scored a 15 out of 15 on a whispered voice test.  An audiogram conducted approximately one week later revealed puretone thresholds of 25, 5, 0, 10, and 10 decibels in the right ear, and 20, 10, 5, 15, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  (Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results prior to January 1, 1967, the ASA standards have been converted to ISO-ANSI standards.)  Although the audiogram demonstrated some degree of hearing loss under Hensley, the Veteran was assigned a "1" for hearing and ears, indicating no problems with his hearing.   

At the November 1964 separation examination, the Veteran did not report any hearing difficulties or tinnitus, providing highly probative evidence against a finding that he had hearing loss or tinnitus symptoms during active service.  In addition, an audiogram revealed puretone thresholds of 25, 20, 20, 20, and 15 decibels in the both ears at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Again, although the audiogram demonstrated some degree of hearing loss under Hensley, the Veteran was assigned a "1" for hearing and ears, indicating no problems with his hearing.    

Decades following separation from service in 1965, the Veteran saw a private physician in July 1991 for a physical examination which included a hearing test.  It was noted that he had some high tone hearing loss in the left ear, but no loss was apparent in any of the frequencies tested in the right ear. 

A May 2004 VA treatment note indicates that his hearing was reduced and that he had worn hearing aids in the past, and in November 2004, the Veteran expressed concern that his hearing was worsening.

At a June 2006 audiology consultation, the Veteran reported that his hearing loss began five years prior and was gradual in nature.  He reported monthly problems with tinnitus.  In addition to military noise exposure, he reported noise exposure as a civilian working in heavy construction and farming.  He stated that he had purchased hearing aids in 1991.  An audiogram revealed mild to severe sensorineural hearing loss bilaterally, and the Veteran was fitted for hearing aids.

He was afforded a VA examination in September 2011.  An audiogram revealed puretone thresholds of 35, 55, 75, 90, and 90 decibels in the right ear, and 45, 60, 75, 90, and 80 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech discrimination was 90 percent in the right ear and 70 percent in the left ear.  The VA examiner opined that the Veteran's hearing loss is not related to his military service, reasoning that his hearing was normal at the time of separation from service according to the separation examination report.  Further, the examiner stated that according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once noise exposure is stopped."  The VA examiner also provided a negative nexus opinion with regard to the claimed tinnitus, reasoning that, by the Veteran's own report, the tinnitus started 20 to 25 years prior, still many years after his separation from active service.  He stated that delayed onset tinnitus due to military service noise exposure is inconsistent with research and textbooks regarding noise-induced tinnitus and hearing loss.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  It usually takes many incidents of temporary noise-induced hearing loss and tinnitus before it becomes permanent.  

In his November 2012 VA Form 9, the Veteran stated that he had a complete physical performed for vocational rehabilitation purposes in September 1988, and that he was fitted with hearing aids at that time.  However, he did not submit this report.

A VA audiology opinion was obtained in June 2016.  The audiologist provided a negative nexus opinion with regard to both the Veteran's hearing loss and tinnitus.  After reviewing the evidence of record, the audiologist conceded noise exposure during active service, but concluded that the Veteran did not suffer a hearing injury during active service based on the lack of a significant threshold shift beyond normal measurement variability from the time of enlistment to the time of separation from service.  The audiologist cited to a study by the Institute of Medicine in support of his opinion and discussed that study extensively.  

The Veteran submitted an August 2016 letter from a private audiologist indicating that he reported first noticing his hearing loss after his military service (it does not specify how long after military service).  The audiologist stated that his current audiogram is indicative of a progressive, noise-induced sensorineural hearing loss, and that, more likely than not, his military background noise exposure is the source of the hearing loss.  She stated that day-to-day exposure to high decibel noise, such as exposure to noise in the military without hearing protection, can cause noise-induced sensorineural hearing loss.     

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than exposure to loud noise) manifesting a bilateral hearing loss disability or tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of a bilateral hearing loss disability and tinnitus were not chronic in service.

As noted above, the service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of hearing loss or tinnitus.  Although some degree of hearing loss was noted at both enlistment and separation, the Veteran did not report any hearing difficulties or tinnitus, and his examining clinician assigned a "1" for hearing and ears, indicating the absence of hearing problems.    
  
For these reasons, the Board finds that the weight of the evidence is against a finding that a bilateral hearing loss disability and tinnitus manifested during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since separation from active service in January 1965.  As noted above, the January 1965 separation examination report is negative for any report or finding of hearing loss or tinnitus.  

Following separation from service in January 1965, the evidence of record does not show any complaints, diagnosis, or treatment for hearing loss or tinnitus until at least 1988, when the Veteran states he was first issued hearing aids.  Tinnitus was not mentioned until July 2011, when the Veteran filed his claim for service connection.  The first time subsequent to discharge from service that a hearing loss disability, as defined by VA regulations, was demonstrated was by audiogram conducted at the September 2011 VA examination.   

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for hearing loss and tinnitus for more than 20 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of hearing loss or tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hearing loss and tinnitus have not been chronic since service separation includes the July 1991 private physician's letter indicating that there was no hearing loss in the right ear.  This provides highly probative evidence against the current claim that he has experienced hearing loss symptoms since active service.

In addition, in June 2006, a VA treatment note indicates that the Veteran reported that his hearing loss began five years prior, or in 2001, decades after service separation.  This statement, made by the Veteran in the context of seeking treatment, provides highly probative evidence against the current contention of continuous symptoms since active service.   

The Board also finds that the preponderance of the evidence demonstrates that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260.  Indeed, the evidence does not demonstrate a diagnosis or complaints of hearing loss or tinnitus until at least 1988.  For these reasons, the Board finds that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss and tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hearing loss and tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic hearing loss and tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of hearing loss or tinnitus; the July 1991 letter from the private physician indicating no hearing loss in the right ear; the June 2006 VA treatment note indicating that the Veteran reported that his hearing loss began five years prior; and the lack of any documentation of reports or treatment for a hearing loss or tinnitus until at least 1988, more than 20 years after service separation.  

As such, the Board does not find that the evidence sufficiently supports chronic hearing loss or tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's statements that he experienced hearing loss and tinnitus symptoms during active service, and that he believes that his current hearing loss and tinnitus are related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  However, the Board finds that the opinion provided by the VA audiologist in June 2016, discussed above, is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, his etiology opinion is afforded more weight.

The Board acknowledges the favorable opinion of the private audiologist submitted in August 2016 and discussed above.  However, the Board finds that the June 2016 VA opinion is more probative on the question of whether there is a nexus between the current hearing loss and tinnitus and active service and has afforded greater weight to that opinion than to the private audiologist's opinion.  The private audiologist did not explain the lack of significant puretone threshold shifts during active service, nor did she discuss the significant gap in time between service separation and the first documented report of hearing loss or tinnitus.  Further, she did not discuss the Veteran's civilian noise exposure.  

By contrast, the June 2016 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an extremely thorough rationale.  The VA examiner was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinion.  He acknowledged seemingly conflicting evidence, including medical studies, and discussed why those studies did not support a finding of a medical nexus between the Veteran's hearing loss or tinnitus and active service.    

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral hearing loss disability or tinnitus and his military service, including no credible evidence of chronic symptoms of bilateral hearing loss or tinnitus during active service, chronic symptomatology of bilateral hearing loss or tinnitus following service separation, or competent medical evidence establishing a link between the Veteran's bilateral hearing loss or tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral hearing loss disability and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA satisfied the notice requirements of the VCAA by way of a July 2011 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination and opinion, and the Veteran's statements, including his testimony at the August 2016 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Indeed, the record was held open for 60 days to allow the Veteran to submit additional evidence.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As noted above, a VA opinion was obtained in June 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the service treatment records and post-service private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive audiological examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed as well as to medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


